Per Curiam.

We must determine whether dismissal, an alternative writ, or a peremptory writ is appropriate. S.Ct.Prac.R. X(5). A decision of a board of elections will be set aside and a writ of mandamus -will issue to compel placement of Hawkins’s name on the March 19 ballot if the board engaged in fraud, corruption, abuse of discretion or clear disregard of statutes or applicable legal provisions. State ex rel. Rife v. Franklin Cty. Bd. of Elections (1994), 70 Ohio St.3d 632, 633-634, 640 N.E.2d 522, 523-524. Hawkins asserts that the board abused its discretion and acted in clear disregard of R.C. 311.01 in determining that he was not eligible to be a candidate for sheriff.
The board determined that Hawkins did not satisfy R.C. 311.01(B), which provides:
“On and after January 1, 1988, except as otherwise provided in this section, no person is eligible to be a candidate for sheriff and no person shall be elected or appointed to- the office of sheriff unless that person meets all of the following requirements:
(6 ‡ %
“(9) Has at least five years of full-time law enforcement experience in which the duties were related to the enforcement of statutes, ordinances, or codes and has at least two years of supervisory experience or its equivalent * * (Emphasis added.)
The paramount consideration in construing a statute is legislative intent. State ex rel. Zonders v. Delaware Cty. Bd. of Elections (1994), 69 Ohio St.3d 5, 8, 630 N.E.2d 313, 315. In determining legislative intent, courts review the statute’s language and the purpose to the accomplished. State ex rel. Herman v. Klopfleisch (1995), 72 Ohio St.3d 581, 584, 651 N.E.2d 995, 997.
At issue here is the R.C. 311.01(B)(9) requirement that candidates for sheriff have “at least two years supervisory experience or its equivalent.” Words used in a statute must be accorded their usual, normal or customary meaning. Id., 72 Ohio St.3d at 584, 651 N.E.2d at 998. “Supervisor” is defined, “[i]n a broad sense, [as] one having authority over others, to superintend and direct.” Black’s Law Dictionary (6 Ed.1990) 1438. “Experience” is a “word implying skill, facility, *278or practical wisdom gained by personal knowledge, feeling, and action, and also the course or process by which one attains knowledge or wisdom.” Id. at 578.
In applying these definitions to the case at bar, we are further guided by the precept that courts must liberally construe in favor of the person seeking to hold office R.C. 311.01(B)’s limitation on the right to be an eligible candidate for sheriff, so as not to restrict the right of electors to choose from all qualified candidates. State ex rel. Altiere v. Trumbull Cty. Bd. of Elections (1992), 65 Ohio St.3d 164, 165, 602 N.E.2d 613, 614; State ex rel. Hayburn v. Kiefer (1993), 68 Ohio St.3d 132, 134, 624 N.E.2d 699, 701.
The evidence introduced at the hearing indicates that Hawkins directed the actions of others when he was a patrolman, deputy sheriff, and security supervisor. Several of Hawkins’s co-workers stated in affidavits that he performed supervisory duties at his various jobs. Conversely, the protestors relied on evidence which suggested that Hawkins never held a rank or position denoting that he was a supervisor when he was a patrolman and deputy sheriff.
However, the mere fact that Hawkins failed to hold a “rank” specifying supervisor status did not preclude him from performing duties which constituted supervisory experience or its equivalent when he was a patrolman and deputy sheriff. Hawkins directed the actions of inmate trustees, auxiliary police officers, and, on occasion, other police officers, although his jobs as patrolman and deputy sheriff were not supervisory, based solely on his position or rank. R.C. 311.01(B)(9) also does not require that Hawkins’s two years of supervisory experience or its equivalent be full-time. If the General Assembly had intended that the supervisory experience requirement be full-time, it would have so specified as it did for R.C. 311.01(B)(9)’s “five years of full-time law enforcement experience” requirement. See State ex rel. Kelly v. Cuyahoga Cty. Bd. of Elections (1994), 70 Ohio St.3d 413, 639 N.E.2d 78.
In that Hawkins met the R.C. 311.01(B)(9) “two years of supervisory experience or its equivalent” requirement, the board abused its discretion and clearly disregarded R.C. 311.01(B)(9) in sustaining the protests. Contrary to the view of Buckeye State Sheriffs Association, there was no “compelling evidence” that successfully rebutted the evidence introduced by Hawkins. Hawkins possesses no adequate remedy in the ordinary course of law to rectify the board’s action. He is entitled to a writ of mandamus to compel the board to certify his candidacy for the Republican Party nomination for Pickaway County Sheriff and placement on the March 19 primary election ballot.
Based on the foregoing, it is unnecessary to resolve Hawkins’s alternative claim that the R.C. 311.01(B) requirements for candidates for sheriff are unconstitutional. See State ex rel. Fenley v. Kyger (1995), 72 Ohio St.3d 164, 166-167, 648 N.E.2d 493, 495. In that the Secretary of State was named as a respondent only *279as to the constitutional claim, his motion to dismiss the claim against him is granted.
Accordingly, we grant a writ of mandamus compelling the board to place Hawkins’s name on the March 19 primary election ballot for the office of Sheriff of Pickaway County.

Writ granted in part and cause dismissed in part.

Moyer, C.J., Douglas, Wright, F.E. Sweeney and Pfeifer, JJ., concur.
Resnick and Cook, JJ., dissent.